Citation Nr: 0637499	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right clavicle fracture with acromioclavicular 
joint arthritis.  



WITNESSES AT HEARING ON APPEAL

Appellant and his employer



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Winston-Salem, North Carolina 
(hereinafter RO).  


FINDINGS OF FACT

1.  The most recent VA examination of the right shoulder 
showed motion in the right arm to be restricted by pain at 
the shoulder level. 

2.  Motion in the right arm is not shown to be limited at a 
position midway between the side and shoulder level. 


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
more, for residuals of a right clavicle fracture with 
acromioclavicular joint arthritis are met.  38 U.S.C.A. 
§§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5023-5010 (2006).    
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claims for an initial 
evaluation in excess of 10 percent for residuals of a right 
clavicle fracture with acromioclavicular joint arthritis, VA 
has met the notice and duty to assist under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication, a letter dated in January 2004 
satisfied the duty to notify provisions.  The veteran's 
service medical records have been obtained, along with VA 
medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58.  

By a rating action dated in April 2004, service connection 
for status post right clavicle fracture with 
acromioclavicular joint arthritis was granted and a 10 
percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5023-5010.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2006).  With injuries and 
diseases, preference is to be given to the number assigned to 
the injury or disease itself; if the rating is determined on 
the basis of residual conditions, the number appropriate to 
the residual condition will be added, preceded by a hyphen.  
Id.  The hyphenated diagnostic code in this case indicates 
that a "myositis ossificans" under Diagnostic Code 5023, is 
the service-connected disorder, and arthritis due to trauma, 
under Diagnostic Code 5010, is a residual condition.  

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Id.  
Diagnostic Code 5003 provides that when limitation of motion 
due to arthritis is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  

A 20 percent disability rating for limitation of motion of 
the major arm requires motion of the arm to be limited at the 
shoulder level (90 degrees).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).  A 30 percent evaluation is based on 
limitation of motion of the major arm beginning at a point 
midway between the side and shoulder level.  Id.  Full range 
of motion of the shoulder is measured from 0 degrees to 180 
degrees for forward elevation, 0 to 180 degrees for shoulder 
abduction, and 0 to 90 degrees for external and internal 
rotation.  38 C.F.R. § 4.71a, Plate I (2006).

The service medical records reflect treatment for pain in the 
right (dominant) shoulder in July 1987 after a bad parachute 
landing.  A pre-service history of a fracture to the right 
clavicle in 1984 was reported at that time.  The reports from 
this treatment demonstrate limitation of motion in the right 
arm and shoulder.  Probable tendonitis was diagnosed in the 
right shoulder at separation from service in June 1989.  

The post service evidence includes reports from an April 2004 
VA examination, at which time the veteran reported a gradual 
development of pain in the right shoulder since service.  He 
stated that the pain interfered with his ability to sleep, 
but he described the pain as being tolerable, and said he was 
able to continue with his daily activities.  No 
osteomyelitis, stiffness, swelling, locking, or instability 
was demonstrated.  Upon examination of the right clavicle, 
there was no evidence of an external deformity, false or 
uninduced motion, or nonunion.  Range of motion testing 
showed normal active and passive flexion to 180 degrees, 
without pain.  Active abduction was to 170 degrees and 
passive abduction was to 180 degrees, with pain observed from 
170 to 180 degrees.  Internal and external rotation were to 
90 degrees, without pain.  

Additional findings from the April 2004 VA examination 
included tenderness at the mid-clavicle and right 
acromioclavicular regions.  The examination revealed no 
spasms, swelling, atrophy, weakness, instability, fatigue, 
incoordination, or lack of endurance.  Reference was made to 
an October 2002 x-ray report described as revealing a mid-
shaft clavicle fracture of the right shoulder with 
acromioclavicular joint arthritis.  Following the 
examination, the physician stated that the veteran's pre-
service shoulder fracture rendered him "predisposed to micro 
damage to the joint cartilage of the [acromioclavicular] 
joint cartilage of the [acromioclavicular] joint," and the 
examiner stated that the current shoulder arthritis was a 
"continuation" of an in-service injury.  

A January 2005 VA x-ray report revealed an old healed 
fracture at the mid-shaft of the right clavicle, with no 
other osseous or articular abnormalities.  A report from an 
examination provided at that time at a VA outpatient clinic 
showed the veteran describing pain in his right shoulder.  
The examination revealed no swelling in the right shoulder.  

In August 2005, the veteran was provided with another VA 
examination of the right shoulder.  The veteran described 
pain and stiffness in his right shoulder, and stated that the 
shoulder "pops" and gives way on occasion.  He stated the 
right shoulder pain interfered with his ability to function 
in his job as a heating and air conditioning contractor, as 
well as with his ability to sleep and play with his children.  
Range of motion testing showed forward flexion to 160 
degrees, with pain beginning at 90 degrees and progressively 
worsening to 160 degrees.  Abduction was to 155 degrees, with 
pain beginning at 125 degrees and worsening to 155 degrees.  
External rotation was to 90 degrees, with pain throughout, 
and internal rotation was to 55 degrees, with pain at the 
extreme of motion.  Following repetitive use, motion was to 
forward flexion of 120 degrees, 100 degrees of abduction, 55 
degrees of external rotation, and 50 degrees of internal 
rotation.  Pain was demonstrated with all such motion of the 
shoulder.  Tenderness in the affected regions of the shoulder 
was also demonstrated.  No edema, effusion, instability, 
weakness, redness, heat, or guarding of movement was noted.  

Thereafter, the veteran and his employer submitted sworn 
testimony to the undersigned at an April 2006 hearing.  Both 
gave testimony as to the impact of the veteran's right 
shoulder disability on his ability to function, particularly 
his ability to lift objects over his head.  On the basis of 
this testimony, and the most recent VA examination findings 
demonstrating that motion, to include flexion at and beyond 
the shoulder level, in the veteran's right shoulder is 
limited by pain, the Board concludes that the criteria for a 
20 percent rating under Diagnostic Code 5201 are met.  
Weighed by the Board in making this decision were 
consideration to the effects of pain in assigning a 
disability rating, as well as limitation of function.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

As the range of motion of findings from the most recent VA 
examination did not show pain on motion prior to the shoulder 
level, the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5201 are not met.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned by 
this decision are provided for certain manifestations of the 
veteran's service-connected right shoulder disorder, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to this disorder, and although 
interference with the veteran's duties at his employment have 
been shown, his service-connected right shoulder disorder has 
not shown functional limitation beyond that contemplated by 
the current 20 percent evaluation assigned.  Accordingly, the 
RO's decision not to refer this issue for consideration was 
correct.

 
ORDER

A 20 percent disability rating, but no more, for residuals of 
a right clavicle fracture with acromioclavicular joint 
arthritis is granted, subject to regulations governing the 
payment of monetary awards.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


